Title: To George Washington from Major John Clark, Jr., 16 November 1777
From: Clark, John Jr.
To: Washington, George



May it please your Excellency
Newtown [Square, Pa.]16th Novr 1777

 Having received information that the Enemy were landing at Chester I immediately dispatched an intelligent person to bring information, he is just returned and informs me there has not been any on shore & that there are not above three or four hundred on board. & those are a part of the Invalids left on Staten Island I am also informed by a Gentleman who viewed all the Transports as the came up with a good Glass—that the above is a true state of their numbers—The Fleet remains in statu quo—500 of the Enemy Garrison Billingsport This Day I expect intelligence from on board the Fleet—I fear my Friend from P——a is caught—however you will soon be informed of Sr Wm

Howes further intentions—I shall wait on you tomorrow & communicate a design which I dare Not do by Letter—’tis said they Enemy have a few Light Dragoons on board—Col. Fitzgeralds Letter of the 9th Inst. I reced last Night—I hope my Letter of the 12th by Mr Jacobs was received & proved satisfactory with respect to the arrival of the Transports. I am with the greatest respect your Excellency’s Most obedt

Jno. Clark Junr

